Citation Nr: 1221434	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  06-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit sought on appeal.  Subsequent rating decisions issued by the RO in June 2004 and September 2005 continued to deny the Veteran's claim.

Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the July 1999 rating decision, VA treatment records dated in October 1999 reflect ongoing psychiatric symptoms and treatment.  These records were constructively of record within a year of the July 1999 rating decision and are new and material evidence, and therefore, precluded the July 1999 rating decision from becoming final.  See 38 C.F.R. 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Board notes that in a precedential decision, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of this decision, and the Veteran's multiple claimed and diagnosed mental health disabilities, the Board finds that, with the exception of bipolar disorder which has already been specifically considered and denied by the RO, the Veteran's claim may encompass any acquired psychiatric disorder, to include PTSD.  The claim on appeal has, therefore, been recharacterized to conform to Clemons.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he acquired PTSD as a result of his active service.  A review of the claims file reveals that the Veteran has proffered multiple in-service stressors as causes for his PTSD.  These include: 1) an incident where the Veteran and a fellow serviceman were attacked during an armed robbery, while they were stopped at a store outside of Camp Lejeune, North Carolina, resulting in the Veteran being placed in a choke hold and his fellow serviceman being stabbed with a knife; 2) an incident where a fellow service member pulled a pin from a grenade as a joke while he and other service members were out drinking; 3) discovering that fellow service members he had known were killed during the marine barracks bombing in Beirut; 4) hearing the traumatic combat experiences of fellow service members; and. (5) camping near a gunnery range and fear that the rounds would overshoot their target and land in his camp.  

To the extent that the Veteran's PTSD claim is based on an allegation of in-service personal assault, the Board finds that the claims file does not contain sufficient evidence to verify that an in-service assault occurred.  Incidentally, however, the Board observes that the Veteran has not yet been provided adequate notice of the VA's duties to notify and assist with respect to a claim of PTSD based on in-service personal assault.  In this respect, the Court has emphasized that in claims of service connection for PTSD based on in-service personal assault or harassment, pursuant to 38 C.F.R. § 3.304(f), VA has a heightened burden of VCAA notification.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).  Governing regulations provide that VA will not deny a PTSD claim based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Any evidence received may be submitted to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5) (2011).  

Examples of relevant evidence of in-service assault can include records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Id.  Indications of behavior changes, such as a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, anxiety without an identifiable cause; or unexplained economic or social behavior changes following the claimed assault, may be found in these sources.  Id.

Additionally, the Board observes that the claims file does not yet appear to have a complete copy of the Veteran's service personnel records (SPRs).  Where these records may prove vital in establishing the Veteran's claim, they must be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2011).  

Further, during his January 2011 VA examination, the Veteran indicated that he was receiving disability benefits administered by the Social Security Administration (SSA).  To date, however, a copy of his SSA records has not been associated with the claims file.  The possibility that SSA records could contain evidence relevant to his claim cannot be foreclosed absent a review of those records.  Thus, remand is also necessary to obtain the Veteran's SSA records.  See id.; see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that VA treatment records dated since April 2008 have not been associated with the claims file.  The Board notes that the Veteran testified during his personal hearing that he has not received current treatment for his claimed disability.  Nonetheless, if any recent VA treatment records relevant to the Veteran's claim are found, they must be associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and request a complete copy of the Veteran's service personnel records, to include copies of all performance and evaluation records.  Any response received should be memorialized in the Veteran's claims file.

2.  Provide the Veteran with a VCAA notification letter, informing him of the information and evidence required to substantiate a service connection claim for PTSD based on in-service personal assault.  The letter should be in accordance with 38 U.S.C.A. § 5103(a), and 38 C.F.R. §§ 3.159(b) and 3.304(f), as required by law.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence.  A copy of this notice must be attached to the claims file.

3.  In conjunction with providing the appropriate VCAA notification letter, request more information from the Veteran regarding the instance where he and a fellow serviceman were allegedly attacked while stopped at a store outside of Camp Lejeune, including the approximate date and location of the incident, statements from anyone who may have known about the incident, and any other evidence that could corroborate his allegations, such as police reports, etc.  

4.  Obtain a complete copy of any VA treatment records regarding the Veteran's mental health/psychiatric treatment from the Northampton VA Medical Center dated since April 2008.  Any response received should be memorialized in the Veteran's claims file.

5.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  If these records are not available, a negative reply must be provided.

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


